Citation Nr: 9905589	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for a recurrent 
dislocation of the left shoulder, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought.  The 
veteran, who had active service from April 1971 to April 
1975, appealed that decision, and the case has been referred 
to the Board for review.


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The veteran's left shoulder disability is manifested by 
complaints of chronic pain and associated significant 
limitation of motion.


CONCLUSION OF LAW

A 30 percent disability evaluation best approximates the 
functional loss of earning capacity for the veteran's 
recurrent dislocation of the left shoulder.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.40, 4.71a, 
Diagnostic Code 5201 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for a 
recurrent dislocation of the left shoulder is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Veterans Appeals (Court) has held that 
a mere allegation that a service-connected disability has 
increased in disability is sufficient to render the claim 
well grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed, and that the VA has fulfilled its duty to 
assist the veteran.

A September 1981 rating decision granted service connection 
for a recurrent dislocation of the left shoulder, status 
postoperative arthrotomy, and assigned a 20 percent 
disability evaluation.  In large part, the 20 percent 
evaluation was assigned as a result of complaints of pain 
noted the previous month.  The veteran's service medical 
records were available at that time, reflecting that the 
veteran is right handed.

The veteran's claims file reflects that until the time of 
this current claim for an increased evaluation, the veteran's 
level of disability attributable to this service-connected 
disability remained substantially static.  In August 1996, 
the veteran was afforded a VA examination as a response to an 
earlier claim for an increased evaluation.  The veteran's 
left shoulder had a large surgical scar anteriorly, which was 
tender to palpation.  Palpable tenderness throughout the 
region of the parascapular muscle and the left infraspinatus 
muscle was noted.  Motor strength was decreased somewhat due 
to pain.  Range of motion testing showed flexion, rotation 
and abduction of 90 degrees, with pain noted on all motions.  
These results are consistent with the findings noted on a 
June 1996 VA treatment record, which noted a significant 
decrease in the range of motion of both shoulders, although a 
specified range of motion was not stated.

As a result of this claim, the veteran was provided a VA 
examination in August 1997.  The veteran related that his 
service connected disability resulted from a fall from an 
aircraft during service.  More recently, the veteran reported 
that his left shoulder had been painful ever since the 
injury, and that pain occurred with minimal exertion or 
movement.  Range of motion studies showed passive forward 
flexion to 30 degrees, and active range of motion to 40 
degrees.  Abduction was to 70 degrees passively and 83 
degrees actively.  External rotation was 60 degrees passively 
and 65 degrees actively.  Pain was noted on all range of 
motion studies.  X-rays revealed degenerative changes in the 
glenohumeral joint, with a large osteophyte in the proximal 
humeral.  Subsequently dated VA treatment records show 
complaints of pain in the veteran's left shoulder.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).

38 C.F.R. § 4.71a, Diagnostic Code 5201 (1998) evaluates 
limitation of motion of the arm due to a residual of a 
shoulder injury.  That Diagnostic Code provides that a 20 
percent evaluation is warranted for limitation of motion of 
the arm to midway between the side and the shoulder level, 
and for a 30 percent evaluation, the maximum available on a 
schedular basis, for limitation of motion to 25 degrees.  
Each evaluation is prescribed for the minor, that is 
nondominant, arm.  The veteran is right handed, and thus the 
left arm is his minor arm.  By way of reference, Plate I of 
38 C.F.R. § 4.70 provides that full range of motion of the 
shoulder is 180 degrees of forward elevation (flexion), and 
180 degrees of shoulder abduction.  In each range of motion 
study, 90 degrees is shown with the arm perpendicular to the 
torso.  Id.

In addition, Diagnostic Code 5202 provides that a 20 percent 
evaluation is warranted for recurrent dislocation of the 
scapulohumeral joint of the minor arm, while a 40 percent 
evaluation is warranted for fibrous union of the minor 
shoulder.  Loss of the humerus would result in a 70 percent 
disability evaluation, the highest evaluation available under 
this Diagnostic Code.  38 U.S.C.A. § 4.71a, Diagnostic Code 
5202 (1998).  

In light of the above evidence, the Board finds that the 
manifestations of the veteran's service-connected recurrent 
left shoulder dislocation more nearly approximates the 
criteria for a 30 percent evaluation under Diagnostic Code 
5201.  38 C.F.R. § 4.7 (1998).  In this regard, while the 
Board would note that the most recent VA examination did not 
reflect that the veteran's range of motion of the left arm 
was limited to 25 degrees from the side, his range of motion 
was 30 degrees of passive forward flexion.  Further, the 
veteran did have credible complaints of pain on motion, and 
subsequent treatment records do reflect apparently credible 
complaints of pain related to this disorder.  Moreover, it 
would appear that the veteran has lost additional range of 
motion between the August 1996 VA examination and the August 
1997 VA examination.  While the Board does acknowledge that 
the September 1981 rating decision that awarded a 20 percent 
evaluation did indeed consider pain as a central rationale in 
that evaluation, it would appear that the veteran has lost 
range of motion subsequently.  Thus, taking the above medical 
evidence into account, the Board would find that the 
veteran's range of motion to 30 degrees of passive forward 
flexion, with complaints of pain on motion, best approximates 
the functional loss of range of motion envisioned by a 30 
percent evaluation under Diagnostic Code 5201.

However, in granting a 30 percent evaluation, the Board does 
not find that a higher evaluation under any potentially 
applicable Diagnostic Code is warranted.  The veteran does 
not suffer from a mere for fibrous union of the minor 
shoulder, nor is there loss of the humerus.  As such, a 
higher evaluation is not warranted under Diagnostic Code 
5202.

In granting a 30 percent evaluation, the Board has taken into 
account pain, as is required under the provisions of 38 
C.F.R. § 4.40, 4.45 and 4.59, as well as the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional 
loss due to pain in cases supported by adequate pathology.  
In this case, however, the 30 percent disability evaluation 
assigned has considered the veteran's complaints of pain on 
motion, and indeed is the highest evaluation available under 
the Diagnostic Code for loss of range of motion.  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected disorder 
has resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  In this 
respect, while the veteran was noted in a December 1995 VA 
social worker note to be receiving some form of Social 
Security benefits, neither that note or any other information 
in the claims file would reflect that the veteran's left 
shoulder disability, by itself, resulted in an award of 
Social Security benefits.  Moreover, a thorough review of the 
claims file would reflect that the veteran has numerous other 
nonservice connected disabilities.  Therefore, under the 
circumstances of this case, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).







ORDER

Subject to the laws governing monetary payments, a 30 percent 
evaluation is granted for the veteran's recurrent dislocation 
of the left shoulder.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 6 -


